             Case 1:20-cv-02852-ABJ Document 9 Filed 01/19/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
DEMOCRACY FORWARD                   )
FOUNDATION,                         )
                                     )
                  Plaintiff,        )
                                     )
v.                                   )   Case No. 1:20-cv-02852-ABJ
                                     )
U.S. AGENCY FOR GLOBAL MEDIA        )
                                     )
                  Defendant.        )
____________________________________)

                                     JOINT STATUS REPORT
        Pursuant to the Court’s December 17, 2020 Order, the Parties submit this joint status report.

        1.      Plaintiff initiated this Freedom of Information Act (FOIA) lawsuit against

Defendant on October 7, 2020. Compl., ECF No. 1. The Complaint relates to Plaintiff’s July 8,

2020 FOIA request for USAGM records related to recent “staffing and policy changes” at USAGM.

Compl. ¶ 2; see also Compl. Ex. B (July 8, 2020 FOIA Request). Defendant answered the Complaint

on November 18, 2020. Answer, ECF No. 6.

        2.      Plaintiff’s FOIA request sought records in ten identified categories. See Compl.

Ex. A at 2–3. Plaintiff also sought a waiver of related fees. Id. at 5. Defendant acknowledged

receipt of the request on July 29, 2020. Compl. Ex. B.

        3.      Defendant has waived fees related to its processing of Plaintiff’s FOIA request.

        4.      Defendant began producing records to Plaintiff on a rolling basis starting November

14, 2020. On January 15, 2021, Defendant completed production of all records, subject to

appropriate redactions, that it has identified as responsive to Plaintiff’s FOIA request.

        5.      The Parties believe that affording reasonable time for Plaintiff to review the records

produced and for the Parties to discuss any remaining disputes may narrow the issues for litigation

or eliminate the need for further litigation.
             Case 1:20-cv-02852-ABJ Document 9 Filed 01/19/21 Page 2 of 2




        6.        Accordingly, the Parties respectfully propose that they continue to confer and that

they submit a further joint status report on or before February 19, 2021.




Dated: January 19, 2021                                 Respectfully submitted,

 /s/Benjamin Seel                                       JOHN V. COGHLAN
 BENJAMIN SEEL (D.C. Bar No. 1035286)                   Deputy Assistant Attorney General
 Democracy Forward Foundation
 P.O. Box 34553                                         ELIZABETH J. SHAPIRO
 Washington, DC 200043                                  Deputy Director,
 (202) 448-9090                                         Federal Programs Branch

 Counsel for Plaintiffs                                 /s/ Michael F. Knapp
                                                        MICHAEL F. KNAPP (Cal. Bar No. 314104)
                                                        Trial Attorney
                                                        United States Department of Justice
                                                        Civil Division, Federal Programs Branch
                                                        1100 L Street NW
                                                        Washington, DC 20005
                                                        Phone: (202) 514-2071
                                                        Fax: (202) 616-8470
                                                        Email: michael.f.knapp@usdoj.gov

                                                        Counsel for Defendants




                                                    2
